Title: From James Madison to Archibald W. Hamilton, 16 April 1822
From: Madison, James
To: Hamilton, Archibald W.


                
                    Sir
                    Apl. 16. 1822
                
                I have just recd. your letter of the 10th. inclosing copies of letters from Judge Livingston, Mr. Brown, & Docrs. Flood & Cochrane.
                Not being able to furnish any information relative to the peculiarities of your case; or to your personal worth not already authenticated to the Government from sources more directly & intimately acquainted with both, I perceive no grounds on which I could interpose a special recommendation in your behalf. All that I can say, and I say it very cheerfully, is that from the impression made on me by the marked proof given of your love for your Country, and by the testimony borne to the amiable & honorable features of your private character, I shd. learn with pleasure that it had been found practicable to substitute for the discontinued office, some equivalent respect for your sacrifices and qualifications.
            